 



Exhibit 10.2
LIBERTY PROPERTY TRUST
STOCK OPTION
THIS STOCK OPTION (the “Option”) is granted as of this                      day
of                     , 200___by LIBERTY PROPERTY TRUST, a Maryland real estate
investment trust (the “Company”), to «Optionee», (the “Optionee”).
W I T N E S S E T H:
1. Grant. The Company hereby grants to the Optionee an Option to purchase on the
terms and conditions hereinafter set forth all or any part of an aggregate of
                                shares of the Company’s common shares of
beneficial interest, $.001 par value per share (the “Option Shares”) at the
purchase price of $                     per share (the “Option Price”). This
Option is intended to be an “incentive stock option” within the meaning of
Section 422 of the Internal Revenue Code of 1986, as amended (the “Code”) to the
extent permitted under the Code. To the extent that this Option is exercisable
for the first time during any calendar year with respect to Option Shares having
a value (determined using as the per share value the fair market value of an
Option Share on the date hereof) in excess of $100,000, or to the extent this
Option is exercised after the period provided for the exercise of “incentive
stock options” under the Code, this Option shall be treated as an option which
is not an “incentive stock option.” This Option is granted pursuant to the
Liberty Property Trust Amended and Restated Share Incentive Plan (the “Plan”).

1



--------------------------------------------------------------------------------



 



2. Term.
     (a) General Rule. The Option granted hereunder shall become exercisable
with respect to (1) up to twenty percent (20%) of the Option Shares after the
first anniversary of the date hereof, (2) up to fifty percent (50%) of the
Option Shares after the second anniversary of the date hereof, and (3) one
hundred percent (100%) of the Option Shares after the third anniversary of the
date hereof. Notwithstanding, the preceding sentence, upon the Optionee’s
termination of services or employment with the Company or an Affiliate as a
result of the Optionee’s death, Disability (as defined in the Plan), any portion
of the Option that is not otherwise exercisable shall become exercisable upon
the date of such termination of services or employment with the Company or an
Affiliate. The Option granted hereunder shall terminate in all events at 5:00
p.m. local Philadelphia, Pennsylvania time ten years from the date hereof,
unless sooner terminated under subsection 2(e) below.
     The Board of Trustees in its administrative capacity with respect to the
Plan or, if so designated, any committee designated by the Board of Trustees to
administer the Plan with respect to persons including Optionee is referred to in
this Option as the “Committee”.
     (b) Retirement.
          (i) Notwithstanding subsection 2(a) above, and subject to subsection
2(c) below, in the event the Optionee terminates employment or service with the
Company or an Affiliate, other than as a result of Optionee’s death or
Disability, after the Optionee has attained age 55 or 56, with at least 10 years
of employment or service

2



--------------------------------------------------------------------------------



 



for the Company or an Affiliate, at a time when the Option granted pursuant to
this Award is not fully exercisable under Section 2(a) above, the portion of the
Option that would have become exercisable within the 12 month period after the
Optionee’s termination of employment or service with the Company or an Affiliate
shall become exercisable as of the date of the Optionee’s termination of
employment or service with the Company or an Affiliate.
          (ii) Notwithstanding subsection 2(a) above, and subject to subsection
2(c) below, in the event the Optionee terminates employment or service with the
Company or an Affiliate other than as a result of Optionee’s death or Disability
after the Optionee has attained age 57 or 58, with at least 8 years of
employment or service for the Company or an Affiliate or attained age 59 or 60,
with at least 6 years of employment or service for the Company or an affiliate,
at a time when the Option granted pursuant to this Award is not fully
exercisable under Section 2(a) above, the portion of the Option that would have
become exercisable within the 24 month period after the Optionee’s termination
of employment or service with the Company or an Affiliate shall become
exercisable as of the date of the Optionee’s termination of employment or
service with the Company or an Affiliate.
          (iii) Notwithstanding subsection 2(a) above, and subject to subsection
2(c) below, in the event the Optionee terminates employment or service with the
Company or an Affiliate other than as a result of Optionee’s death or Disability
after the Optionee has attained age 61 or 62, with at least 4 years of
employment or service for the Company or an Affiliate, or attained age 63 or 64,
with at least 2 years of employment or service for the Company or an Affiliate
at a time when the Option

3



--------------------------------------------------------------------------------



 



granted pursuant to this Award is not fully exercisable under Section 2(a)
above, the portion of the Option that would have become exercisable within the
36 month period after the Optionee’s termination of employment or service with
the Company or an Affiliate shall become exercisable as of the date of the
Optionee’s termination of employment or service with the Company or an
Affiliate.
          (iv) Notwithstanding subsection 2(a) above, and subject to subsection
2(c) below, in the event the Optionee terminates employment or service with the
Company or an Affiliate other than as a result of Optionee’s death or Disability
after the Optionee has attained age 65 or older, with at least one year of
employment or service for the Company, at a time when the Option granted
pursuant to this Award is not fully exercisable under Section 2(a) above, this
Award shall become fully exercisable as of the date of the Optionee’s
termination of employment or service with the Company or an Affiliate.
     (c) Good Faith Retirement Determination. In order for the accelerated
vesting referred to in subsections 2(b)(i)-(iv) above to occur upon the
termination of employment or service of the Optionee with the Company or an
Affiliate other than as a result of Optionee’s death or Disability, the
Committee must make an determination, evidenced by an affirmative action on the
part of the Committee, that such termination of employment or service
constitutes termination of employment or other active for-profit service that is
undertaken in good faith by the Optionee, meaning, among other factors that may
be taken into account in the sole discretion of the Committee, that the
termination of employment or service is determined by the Committee, in its sole
discretion, (A) not to be materially detrimental to the business interests of
the Company;

4



--------------------------------------------------------------------------------



 



(B) not to result in a violation of any obligations of the Optionee to the
Company; and (C) to be motivated by the Optionee’s intention, following such
termination, to cease working on a full time basis, for the Company or any other
employer, or to provide any services, whether on a consulting, independent
contractor, employee or other basis to any entity engaged in the business of
owning, operating or developing commercial real estate. Absent such an
affirmative action on the part of the Committee, the accelerated vesting
referred to in subsections 2(b)(i)-(iv) above shall not occur.
     (d) Change of Control. Notwithstanding the foregoing, in the event there is
a Change of Control while the Optionee is employed by, or in the service of, the
Company or an Affiliate and subsequently Optionee’s service or employment is
terminated by the Company other than “for cause” within two years following a
Change of Control, any portion of the Option that is not otherwise exercisable
shall become exercisable upon the date of such termination of employment or
service with the Company or an Affiliate.
     (e) Early Termination of Options. Notwithstanding the provisions of
subsection 2 (a), all right to exercise this Option shall terminate upon the
first to occur of the following:
          (i) The third month anniversary of the date of termination of the
Optionee’s services or employment with the Company or an Affiliate for any
reason other than death, Disability or Retirement,
          (ii) The thirty-sixth month anniversary of the date of termination of
the Optionee’s services or employment with the Company or an Affiliate on
account of

5



--------------------------------------------------------------------------------



 



death, Disability or Retirement. Any Option not exercised within the one
(1) year period after the date of termination of the Optionee’s services or
employment with the Company or an Affiliate due to a Disability shall be treated
as a Non-Qualified Option. Any Option not exercised within the three month
anniversary date after the termination of the Optionee’s services or employment
with the Company or an Affiliate on accont of Retirement shall be treated as a
Non-Qualified Option.
          (iii) A finding by the Committee, after full consideration of the
facts presented on behalf of both the Company and the Optionee, that the
Optionee has breached his or her employment or service contract with the Company
or an Affiliate, or has been engaged in disloyalty to the Company or an
Affiliate, including, without limitation, fraud, embezzlement, theft, commission
of a felony or proven dishonesty in the course of his or her employment or
service, or has disclosed trade secrets or confidential information of the
Company or an Affiliate. In such event, in addition to immediate termination of
the Option, the Optionee shall automatically forfeit all Shares for which the
Company has not yet delivered the Share certificates upon refund by the Company
of the Option Price. Notwithstanding anything herein to the contrary, the
Company may withhold delivery of Share certificates pending the resolution of
any inquiry that could lead to a finding resulting in a forfeiture.
          (iv) The date, if any, set by the Board of Trustees as an accelerated
expiration date in the event of the liquidation or dissolution of the Company.
3. Transfers. This Option is not transferable by the Optionee otherwise than by
will or pursuant to the laws of descent and distribution in the event of the
Optionee’s death (in which event the Option may be exercised by the heirs or
legal representatives of the Optionee). Except as expressly set forth above in
this Section 3, the Option may be exercised during the lifetime of the Optionee
only by the Optionee. Any attempt at assignment, transfer, pledge or disposition
of the Option contrary to the provisions

6



--------------------------------------------------------------------------------



 



hereof or the levy of any execution, attachment or similar process upon the
Option other than as expressly set forth above in this Section 3 shall be null
and void and without effect. Any exercise of the Option by a person other than
the Optionee shall be accompanied by appropriate proofs of the right of such
person to exercise the Option.
4. Method of Exercise and Payment. When exercisable under Section 2, the Option
may be exercised by written notice to the Company’s Treasurer specifying the
number of Option Shares to be purchased and, unless the Option Shares are
covered by a then current registration statement or a Notification under
Regulation A under the Securities Act of 1933 (the “Act”), containing the
Optionee’s acknowledgment in form and substance satisfactory to the Company,
that the Optionee (a) is purchasing such Option Shares for investment and not
for distribution or resale (other than a distribution or resale which, in the
opinion of counsel satisfactory to the Company, may be made without violating
the registration provisions of the Act), (b) has been advised and understands
that (i) the Option Shares have not been registered under the Act and are
“restricted securities” within the meaning of Rule 144 under the Act and are
subject to restrictions on transfer and (ii) the Company is under no obligation
to register the Option Shares under the Act or to take any action which would
make available to the Optionee any exemption from such registration, (c) has
been advised and understands that such Option Shares may not be transferred
without compliance with all applicable federal and state securities laws, and
(d) has been advised and understands that an appropriate legend referring to the
restrictions contained in this Option may be endorsed on the certificate. The
notice shall be accompanied by payment of the aggregate Option Price of the
Option Shares being purchased (a) in cash, (b) by certified or cashier’s check
payable to the order of the Company, (c) subject to the terms of the Plan
(including without limitation, Section 15 of the Plan) by payment through a
broker in accordance with procedures permitted by Regulation T of the Federal
Reserve Board or (d) by such

7



--------------------------------------------------------------------------------



 



other mode of payment as the Board may approve. Such exercise shall be effective
upon the actual receipt by the Company’s Treasurer of such written notice and
payment. In addition, except as provided below, the Optionee may make payment in
whole or in part in common shares of beneficial interest in the Company. If
payment is made in whole or in part in such shares, then the Optionee shall
deliver to the Company certificates registered in the name of the Optionee
representing such shares legally and beneficially owned by the Optionee, free of
all liens, claims and encumbrances of every kind and having a fair market value
(as determined under the Plan) on the date of delivery that is at least as great
as the Option Price of the Option Shares with respect to which this Option is to
be exercised by payment in such shares, accompanied by powers duly endorsed in
blank by the Optionee. Notwithstanding the foregoing, the Committee, in its sole
discretion, may refuse to accept Shares in payment of the Option Price or may
impose such other limitations and prohibitions on the use of shares of
beneficial interest in the Company to exercise this Option as it deems
appropriate. In the event the Committee refuses to accept Shares in payment of
the Option Price, any certificates representing Shares which were delivered to
the Company shall be returned to the Optionee with notice of the refusal of the
Committee to accept such shares in payment of the Option Price.
5. Adjustments on Changes in Capitalization. In the event that the outstanding
shares of beneficial interest in the Company are changed by reason of a
reorganization, merger, consolidation, recapitalization, reclassification, stock
split-up, combination or exchange of shares and the like (not including the
issuance of shares on the conversion of other securities of the Company which
are outstanding on the date of grant and which are convertible into such shares)
or dividends payable in such shares, an equitable adjustment shall be made in
the number of Shares and price per Share subject to this Option in accordance
with the applicable provisions of the Plan.

8



--------------------------------------------------------------------------------



 



6. Legal Requirements. If the listing, inclusion, registration or qualification
of the Option Shares upon any securities exchange, in any automated quotation
system, or under any federal or state law, or the consent or approval of any
governmental regulatory body is necessary as a condition of or in connection
with the purchase of any Option Shares, the Company shall not be obligated to
issue or deliver the certificates representing the Option Shares as to which
this Option has been exercised unless and until such listing, inclusion,
registration, qualification, consent or approval shall have been effected or
obtained. If registration is considered unnecessary by the Company, the Company
may cause a legend to be placed on the Option Shares being issued calling
attention to their having been acquired for investment and not having been
registered.
7. Plan Provisions; Administration. This Option has been granted pursuant to and
is subject to the terms and provisions of the Plan. Subject to the provisions of
the Plan, all questions of interpretation and application of the Plan and this
Option shall be determined by the Committee. The Committee determination shall
be final, binding and conclusive.
8. Notices. Any notice to be given to the Company shall be in writing and shall
be addressed to the Treasurer of the Company at its principal executive office,
and any notice to be given to the Optionee shall be addressed to the Optionee at
the address then appearing in the records of the Company or the Affiliate of the
Company relating to addresses of members of the Board or at such other address
as either party hereafter may designate in writing to the other. Except as
otherwise set forth herein, any such notice shall be deemed to have been duly
given, made and received only when personally delivered, or on the day delivery
is guaranteed when transmitted, addressed as aforesaid, to a third party company
or governmental entity providing delivery services in the ordinary course of
business, or two days following the day when deposited in the

9



--------------------------------------------------------------------------------



 



United States mails, by registered or certified mail, postage prepaid, return
receipt requested, addressed as aforesaid. Notwithstanding the foregoing, any
notice of exercise pursuant to Section 4 shall be deemed to have been duly
given, made or received only upon actual receipt by, or upon tender of delivery
to, the addressee of such notice.
9. No Commitment to Retain. Nothing herein contained shall affect the right of
the Company or any Affiliate to terminate the Optionee’s services,
responsibilities, duties, or authority to represent the Company or any Affiliate
at any time for any reason whatsoever.
10. Amendment. The Board of Trustees of the Company shall have the right to
amend this Option, subject to the Optionee’s consent if such amendment is not
favorable to the Optionee, except that the consent of the Optionee shall not be
required for any amendment made under Subsection 8(e) (i) (E) or Section 10 of
the Plan.
11. Withholding of Taxes. Whenever the Company proposes or is required to
deliver or transfer Option Shares in connection with the exercise of this
Option, the Company shall have the right to (a) require the Optionee to remit to
the Company an amount sufficient to satisfy any federal, state and/or local
withholding tax requirements prior to the delivery or transfer of any
certificate or certificates for such Option Shares or (b) take whatever action
it deems necessary to protect its interests with respect to tax liabilities.
12. Notification of Company Upon Early Disposition of Option Shares. If,
following the exercise of this Option in whole or in part, the Optionee disposes
of any Option Shares within two years from the date of grant of this Option or
within one year after the transfer of the Option Shares to the Optionee, the
Optionee shall give notice in writing to the Committee of such disposition and
shall provide the Committee with such other information as the Committee may
reasonably request.

10



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Company has granted this Option on the day and year
first above written.

            LIBERTY PROPERTY TRUST
      By:           William P. Hankowsky        President and
Chief Executive Officer        ACKNOWLEDGED:
      By:         Optionee: «Optionee»             

11